Citation Nr: 1326725	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for reactive airway disease with a history of bronchitis and chronic obstructive pulmonary disease (hereinafter "respiratory disability").


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had several periods of active duty from June 1963 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia.  During the course of the appeal, jurisdiction was transferred to the Denver, Colorado RO.

By way of background, a December 14, 2012, Board decision, in part, denied the Veteran's claim for a compensable evaluation for his service-connected respiratory disability.  Subsequently, the Veteran filed a January 2013, motion to vacate the Board's decision.  The motion was also considered a motion for reconsideration.  In February 2013, the Board vacated the December 2012, Board decision as to the issue of an increased rating for the respiratory disability.  Based thereon, the Board subsequently dismissed the Veteran's motion for reconsideration with respect to that issue in February 2013 as moot.

In January 2013, the Board received correspondence from the Veteran in which he wrote that Disabled American Veterans was no longer his representative.  In July 2013, the Board sent a letter to the Veteran requesting clarification as to whether he wished to represent himself.  Subsequently, in July 2013, the Veteran submitted a pro se election form and noted thereon that he did not wish to have a representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's respiratory disability is currently assigned a noncompensable evaluation under Diagnostic Code 6600, effective July 9, 1993.  The Veteran seeks an increased rating.

The Board acknowledges that an October 2008 VA examination report is of record.  The Veteran was more recently scheduled for a VA examination in September 2012, and a September 26, 2012 VA record in the claims file reflects that the Veteran failed to report for the scheduled examination.  At the same time, however, the Board acknowledges that the Veteran recently submitted copies of VA pulmonary function test reports dated September 25, 2012, from a Denver, Colorado VA medical center (on Clermont Street) and alleged that he had in fact appeared for the scheduled September 2012 VA examination.  In light of the above, the Board finds that it is not clear whether the Veteran did in fact appear for the scheduled September 2012 VA examination and a copy of the report is missing from the claims file, or whether the Veteran underwent pulmonary function testing at the VA medical center for treatment purposes only but, in good faith, believed he was attending the scheduled VA examination, or perhaps he attended pulmonary function testing the day before the scheduled examination and then mistakenly failed to appear to a VA examination scheduled the next day.  Therefore, the Board finds that a remand is necessary so that any outstanding September 2012 VA examination report relating to the Veteran's respiratory disability may be associated with the claims file, and if no such VA examination was ever performed, then the Veteran should be scheduled for a new VA examination.

The Veteran is hereby advised that failure to report to the scheduled examination, in addition to any associated scheduled tests, without good cause, may well result in a denial of the claims.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all relevant VA treatment records dated since August 2012 (in the paper claims file or virtual VA).

2.  Associate with the claims file a copy of any outstanding September 2012 VA examination report (pulmonary) from the VA medical system in Denver, Colorado.  If this record is found to be unavailable, this should be specifically noted in the claims file.

3.  If there is no record of a September 2012 VA examination relating to his respiratory disability rating claim, schedule the Veteran for a VA examination to assess the current severity of his service-connected respiratory disability.  All testing deemed necessary must be conducted and the results reported in detail.  

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the record copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

5.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

